EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Finn on 2/23/2021.

The application has been amended as follows: 

Replacing claim 11 with the following:

A kit comprising (a) a MAP1B polypeptides consisting of amino acid residues 1-666, 540-693, 576-1190, 111-1690, 1611-2120, or 2040-2468 of SEQ ID NO:1, covalently or non-covalently attached to a label and (b) an anti-MAP1B antibody covalently or non-covalently attached to a label.

Claim 15, line 3, change “associate” to  - - associated --.

Claim 20, line 3, change “associate” to  - - associated --.
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant method using microtubule associated protein 1B (MAP1B) polypeptide or fragments thereof to detect the Purkinje cell antibody-type 2 (PCA-2) for diagnosing and treating paraneoplastic neurological disease. As to claim 1, the use of MAP1B for detection of PCA-2 autoantiboyd is not within judicial exception based on the Utility Training guide example #29 (2016) where claim 1 “A method of detecting JUL-1 in a patient, said method comprising: a. obtaining a plasma sample from a human patient; and b. detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody” (emphasis added) is eligible under judicial exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641